DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to9 the Application 16/397,316 filed 04/29/2019.
Claims 1-5 arte pending in the Application.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “battery discharge controller”; “charged electric charge amount calculating section”; “discharge controlling section” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagayama et al. (US Patent Application Publication 20100244782).
With respect to claim 1 Nagayama et al. teaches A battery discharge controller configured to control a hybrid system (paragraphs [0002], [0004]), wherein the hybrid system includes 
an engine as a drive source (paragraph [0042]), 
(paragraphs [0005], [0045]), 
a first battery that receives power from the motor generator (battery 18/first battery being charged by a motor generator (paragraphs [0005], [0075]; Fig. 1)), and 
a second battery that is connected to the motor generator and the first battery via a bidirectional DC/DC converter (battery 12/second battery connected to the battery 18/first battery through DC/DC converter 11 and the motor through switch 17 (paragraphs [0037], [0075], [0045]; Fig, 1)), 
the battery discharge controller (CPU 51(paragraph [0064])) comprises: 
a charged electric charge amount calculating section that is configured to calculate a charged electric charge amount of the first battery and a charged electric charge amount of the second battery (battery state monitoring portion 112/charged electric charge amount calculating section for monitoring/calculating state of charge/charged electric charge amount of the battery 18/first battery and battery 12/second battery (paragraphs [0064], [0071])); and 
a discharge controlling section that is configured to control the DC/DC converter so as to discharge at least one of the first battery and the second battery when conditions are met, one of the conditions being that the motor generator is in a stopped state or the motor generator is discharging (charging control portion 113 controls the DC/DC converter 11 to supply power from/discharge the battery 18/first battery, when switch 17 is OFF, meaning that motor is in not travel  mode/stopped (paragraphs [0063], [0065], [0043], [0070], [0071])), and 
(charging control portion 113 controls the DC/DC converter 11 to supply power from/discharge the battery 18/first battery and battery 12/second battery (paragraphs [0065], [0053])),  when 
a first reserve electric charge amount, which is a value obtained by subtracting a predetermined first lower limit electric charge amount from the charged electric charge amount of the first battery, has a positive value (comparing predetermined  lower limit value of the state of charge/SOC/electric charge amount of the battery 18/first battery and determining that this value is less than measured remaining capacity/first reserve electric charge meaning that the difference between remaining capacity/first reserve electric charge and predetermined  lower limit value of the state of charge/SOC/electric charge amount is positive (paragraphs [0071], [0074])), 
a second reserve electric charge amount, which is a value obtained by subtracting a predetermined second lower limit electric charge amount from the charged electric charge amount of the second battery, has a positive value (comparing predetermined  lower limit value of the state of charge/SOC/electric charge amount of the battery 12/second battery and determining that this value is less than measured remaining capacity/first reserve electric charge meaning that the difference between remaining capacity/first reserve electric charge and predetermined  lower limit value of the state of charge/SOC/electric charge amount is positive (paragraphs [0071], [0077])), and 
an absolute value of a difference between the first reserve electric charge amount and the second reserve electric charge amount is less than a predetermined threshold (determining/calculating the difference between remaining capacity/first reserve electric charge of the battery 18/first battery and battery 12/second battery is less than (paragraphs [0068], [0094], [0109])). 
With respect to claim 5 Nagayama et al. teaches A battery discharge controller configured to control a hybrid system (paragraphs [0002], [0004]), wherein the hybrid system includes 
an engine as a drive source (paragraph [0042]), 
a motor generator that is drivably coupled to the engine paragraphs [0005], [0045]), 
a first battery that receives power from the motor generator (battery 18/first battery being charged by a motor generator (paragraphs [0005], [0075]; Fig. 1)), and 
a second battery that is connected to the motor generator and the first battery via a bidirectional DC/DC converter (battery 12/second battery connected to the battery 18/first battery through DC/DC converter 11 and the motor through switch 17 (paragraphs [0037], [0075], [0045]; Fig, 1)), 
the battery discharge controller (CPU 51(paragraph [0064])) comprises: 
a charged electric charge amount calculating section that is configured to calculate a charged electric charge amount of the first battery and a charged electric charge amount of the second battery  (battery state monitoring portion 112/charged electric charge amount calculating section for monitoring/calculating state of charge/charged electric charge amount of the battery 18/first battery and battery 12/second battery (paragraphs [0064], [0071])); and 
a discharge controlling section that is configured to control the DC/DC converter so as to discharge at least one of the first battery and the second battery when conditions are met, one of the conditions being that the motor generator is in a stopped state or the (charging control portion 113 controls the DC/DC converter 11 to supply power from/discharge the battery 18/first battery, when switch 17 is OFF, meaning that motor is in not travel  mode/stopped (paragraphs [0063], [0065], [0043], [0070], [0071])), and 
the discharge controlling section is configured to control the DC/DC converter to alternately discharge the first battery and the second battery (charging control portion 113 controls the DC/DC converter 11 to supply power from/discharge the battery 18/first battery and/or battery 12/second battery (paragraphs [0065], [0053], [0068])), when 
a first reserve electric charge amount, which is a value obtained by subtracting a predetermined first lower limit electric charge amount from the charged electric charge amount of the first battery, has a positive value (comparing predetermined  lower limit value of the state of charge/SOC/electric charge amount of the battery 18/first battery and determining that this value is less than measured remaining capacity/first reserve electric charge meaning that the difference between remaining capacity/first reserve electric charge and predetermined  lower limit value of the state of charge/SOC/electric charge amount is positive (paragraphs [0071], [0074])), 
a second reserve electric charge amount, which is a value obtained by subtracting a predetermined second lower limit electric charge amount from the charged electric charge amount of the second battery, has a positive value (comparing predetermined  lower limit value of the state of charge/SOC/electric charge amount of the battery 12/second battery and determining that this value is less than measured remaining capacity/first reserve electric charge meaning that the difference between remaining capacity/first reserve electric charge and predetermined  lower limit value of the state of charge/SOC/electric charge amount is positive (paragraphs [0071], [0077])), and 
an absolute value of a difference between the first reserve electric charge amount and the second reserve electric charge amount is less than a predetermined threshold (determining/calculating the difference between remaining capacity/first reserve electric charge of the battery 18/first battery and battery 12/second battery is less than (paragraphs [0068], [0094], [0109])).
With respect to claims 2-4 Nagayama et al. teaches:
Claim 2: wherein the discharge controlling section is configured to control the DC/DC converter based on a comparison between the first reserve electric charge amount and the second reserve electric charge amount such that more power is discharged from one of the first and second batteries that has more electric charge amount that can be output (paragraphs [0063], [0065], [0068]). 
Claim 3: wherein the discharge controlling section is configured to control the DC/DC converter such that, if discharge from both of the first battery and the second battery is continued, a point in time at which the charged electric charge amount of the first battery reaches the first lower limit electric charge amount is at the same time as a point in time at which the charged electric charge amount of the second battery reaches the second lower limit electric charge amount (paragraphs [0081], [0084], [0094], [0101]). 
Claim 4: wherein the discharge controlling section is configured to control the DC/DC converter such that, if the first reserve electric charge amount and the second reserve electric charge amount have positive values, and the absolute value of the difference between the first reserve electric charge amount and the second reserve (paragraphs [0081], [0084], [0094], [0101]). 

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905.  The examiner can normally be reached on 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

HR
02/18/2021
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851